Citation Nr: 1039998	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back condition, to 
include degenerative joint disease of the lumbar spine.  

2.  Entitlement to a total rating based on individual 
unemployablity (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Albuquerque RO.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The objective medical evidence of record reflects that a back 
condition, to include degenerative joint disease of the lumbar 
spine, did not originate in service or for many years thereafter 
and is not related to any incident during active service.  

2.  Resolving all reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran is unable to secure or follow a 
substantially gainful occupation, as a result of his service-
connected PTSD.    






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a back condition, to include degenerative joint 
disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection and an increased rating in the July 2007 
rating decision, he was provided notice of the VCAA in December 
2006.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records. Thereafter, 
the Veteran received additional notice in December 2006, 
pertaining to the downstream disability rating and effective date 
elements of his claims, and was furnished a Statement of the Case 
in March 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, supra.

The Veteran's service treatment records are not available.  After 
a complete search at the National Personnel Records Center 
(NPRC), the NPRC reported, in October 2002, that the record is 
fire-related and there are no service treatment records or 
Surgeon General Officer's reports.

The Court has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit alternative 
forms of evidence to support his claim and should assist him in 
obtaining sufficient evidence from alternative sources." 
Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In October 
2002, the RO informed the Veteran that the record was fire-
related and requested him to provide any possible alternative 
records related to his service.  After receiving no additional 
response or records from the Veteran relating to his treatment in 
service, the RO continued to adjudicate his claims.

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes a separation 
examination from the Veteran's active service, VA outpatient 
treatment reports, private medical records, VA examinations and 
statements and testimony from the Veteran and his representative.  
The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain. There is no indication 
that there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal. All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2010).

II.  Pertinent Laws and Regulations

A.  Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases, if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

B.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
For the purpose of determining one 60 percent disability, 
disabilities resulting from a common etiology or a single 
accident are considered as one disability.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19.







III.  Analysis

A.  Back Condition

In the instant case there is evidence of a current disability as 
the Veteran has been diagnosed with degenerative joint disease of 
the lumbar spine.  

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current back 
condition is related to his active service.  During a January 
2010 Travel Board hearing, the Veteran testified that he injured 
his back while loading sand bags onto bunkers which held 
ammunition and that he currently experienced back pain.  He 
reported that, at the time he injured his back in service, it was 
really stiff and his squad leader had massaged it for him though 
he did not seek treatment for it.  The Veteran testified that 
this incident had occurred during combat while he was in a combat 
area.

The Board recognizes that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall be 
resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However, these provisions deal with the 
question of whether a particular disease or injury occurred in 
service; that is, what happened then, and not the question of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  In other words, 
these provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Id.

The Veteran's awards and decorations include a Korean Service 
Medal with Bronze Service Star, a United Nations Service Medal 
and a National Defense Service Medal, he was assigned to Battery 
A of the 59th AAA (Anti Aircraft Artillery) Battalion and served 
one year of foreign service. As the evidence of record as a whole 
supports a finding that the Veteran was engaged in combat during 
his active duty service, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) are for application in this case.  Thus, 
the Board accepts that the Veteran injured his back while loading 
sand bags onto bunkers with ammunition in service.

Also, as noted above, the Veteran's service treatment records are 
not available.  A November 1954 separation examination report 
does not reflect any findings or complaints of a back injury or 
any related conditions.

Private and VA medical records from April 1997 to September 2008 
reflect that the Veteran initially reported a history of back 
surgery in March 2002 and was initially diagnosed with back pain 
in November 2005, at which time he also reported a history of 
back problems, back surgery and a back injury, although no dates 
were provided.

A July 2010 VA examination reported showed that the Veteran 
complained of low back pain on minimal exertion with no 
radiation.  The Veteran reported that the pain was alleviated by 
rest.  He also indicated stiffness, weakness, and aching in the 
back.  The Veteran stated that he does not recall the onset of 
his back problem but says that it had been going on for several 
years.  The Veteran was diagnosed as having degenerative joint 
disease of the lumbar spine.  The examiner acknowledges that the 
Veteran was a combat Veteran who served in Korea.  In reviewing 
the records, the examiner noted that it has been accepted that 
the Veteran strained his back while loading sand bags onto 
bunkers with ammunition in service.  The examiner noted that the 
Veteran's separation examination in 1954 did not show a diagnosis 
of or treatment of a back condition.  The examiner opined that in 
view of the above, he was unable to establish a causal 
relationship of his current back condition, which happened more 
than 55 years ago during service, without resorting to mere 
speculation.  

Thus, in this case, there is no medical evidence of a nexus 
between the in-service back strain and the current back 
disability.  The only medical opinion of record is a negative 
opinion as offered by the July 2010 examiner who found that he 
was unable to establish a causal relationship between the 
Veteran's in-service back strain and the Veteran's current 
degenerative joint disease of the lumbar spine, after considering 
the Veteran's account of his in-service back injury, along with 
his separation examination report showing no (significant or) 
interval history and a normal clinical evaluation of his spine 
and other musculoskeletal system.  There is no evidence of record 
which supports a relationship between the Veteran's in-service 
back strain and his current disability.

Thus, the Board finds that the balance of evidence of record does 
not support service connection for a back condition because there 
is no medical evidence of a nexus between the Veteran's current 
degenerative joint disease of the lumbar spine and his in-service 
back strain.  Currently, the only evidence of record supporting 
the Veteran's claim is his own lay opinion.  The Board 
acknowledges that the Veteran is competent to testify as to his 
observations, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006), and lay witnesses may, in some circumstances, opine on 
questions of diagnosis and etiology.  See Davidson, 581 F.3d at 
1316 (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a layperson 
was "not competent" to provide testimony as to nexus because she 
was a layperson, conflicts with Jandreau).  

However, in this case, testimony that degenerative joint disease 
of the lumbar spine is due to his in-service back strain, is an 
etiological question unlike testimony as to a separated shoulder, 
varicose veins, or flat feet, which are capable of direct 
observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable 
of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 
(lay testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis).  The record does 
not show, nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the Veteran's 
lay statements are entitled to limited or no probative value in 
this regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

B.  TDIU

The Veteran is service-connected for PTSD, which is currently 
rated at 70 percent disabling and tinnitus which is currently 
rated as 10 percent disabling.  Thus, the Veteran meets the 
schedular criteria for consideration of TDIU under 38 C.F.R. § 
4.16(a), and the question thus becomes whether his service-
connected disabilities, in and of themselves preclude the Veteran 
from securing or following a substantially gainful occupation.  

The January 2007 VA examiner, when examining the Veteran for his 
PTSD, stated that the Veteran's PTSD symptoms have significantly 
impaired his ability to work and that he needed help from his 
children for tasks around the house and managing his finances.  
The September 2008 VA examiner, when examining the Veteran for 
his PTSD, stated that though the Veteran retired in 1991 for 
reasons not related to the Veteran's PTSD, his inactivity in 
retirement has given him more time to think about his trauma 
experiences.  Today, he cannot physically and emotionally perform 
the work that he used to do.  Specifically, his memory and 
ability to concentrate preclude him from working.  

In light of this evidence, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability-his PTSD which, which 
is currently rated at 70 percent disabling.  Accordingly, 
entitlement to a TDIU is warranted.


ORDER

Entitlement to service connection for a back condition, to 
include degenerative joint disease of the lumbar spine, is 
denied.  

Entitlement to a total disability rating based on individual 
unemployability is granted; subject to the provisions governing 
the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


